Citation Nr: 0207594	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-13 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to February 1982.  He also served as a member of the Army 
National Guard of Nevada from September 1985 to March 1986, 
and as a member of the Air National Guard of California from 
March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 1998, 
a statement of the case was issued in March 1999, and a 
substantive appeal was received in March 1999.  In March 
2000, the veteran appeared at a personal hearing at the RO.


FINDINGS OF FACT

1.  A schizoaffective disorder clearly and unmistakably 
preexisted the veteran's entry into active military service.

2.  The underlying severity of the veteran's preexisting 
schizoaffective disorder increased during his active military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, his 
preexisting schizoaffective disorder was aggravated by his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed in the rating decision, statement of 
the case, and supplemental statements of the case.  In these 
documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for schizoaffective disorder.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded a VA 
medical examination, and the Board finds this examination to 
be adequate.  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issue on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the injury or disease 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102; see 
also 38 U.S.C.A. § 5107(b).

Although the veteran gave a history of preservice treatment 
for a psychiatric disability at the March 2000 hearing, his 
report of entrance examination in September 1981 makes no 
reference to any clinical findings of a psychiatric 
disability.  However, after reviewing the record, the Board 
finds that there is clear and unmistakable evidence showing 
that the veteran's schizoaffective disorder preexisted his 
active military service.  Specifically, a March 2001 VA 
psychiatric examination report shows that a VA examiner found 
that the veteran's schizoaffective disorder preexisted his 
active military service.

Based on the foregoing, the Board concludes that the 
veteran's schizoaffective disorder preexisted his active 
military service.  Moreover, it does not appear that the 
veteran is contending otherwise.  Rather, the critical 
question is whether or not the severity of the veteran's 
preexisting schizoaffective disorder increased during his 
active military service.

The veteran's service medical records show that he was 
assessed as having an anxiety stress syndrome in January 
1982.  During an open locker inspection later that month, he 
reported that his failure to meet standards was due to having 
several personal problems ever since his elimination from an 
air traffic control operator course.  These records also show 
that he was counseled on a number of occasions due to his 
inability to meet performance standards.

Most of the post-service medical records do not show that the 
severity of the veteran's preexisting schizoaffective 
disorder increased during his active military service.  Yet, 
there is medical evidence of record which does show this.  In 
a May 2000 letter, G. Richmond, M.D., reported that the 
veteran had a mental illness that could be traced to his 
basic training in the Air Force.  Dr. Richmond also reported 
that the veteran had had ongoing psychiatric symptoms since 
his enlistment in the Air Force.  The March 2001 VA 
examination report shows that a VA examiner specifically 
found that the veteran's preexisting schizoaffective disorder 
was aggravated beyond a normal progression by his period of 
active military service.  The Board concludes that the March 
2001 VA examination report shows that the severity of the 
veteran's preexisting schizoaffective disorder increased 
during his active military service.  The Board is aware that 
the VA examiner's opinion may have been based, in part, on a 
history provided by the veteran.  However, this opinion was 
also based upon a thorough review of the veteran's medical 
history and the medical expertise of the VA examiner.  The 
Board also emphasizes that, absent evidence to the contrary, 
it is not in a position to question this finding or attribute 
the etiology of the severity of the veteran's schizoaffective 
disorder to some other cause.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such, the Board is unable to conclude 
that the preponderance of the evidence is against this claim.  
Accordingly, it appears that there is at least an approximate 
balance of positive and negative evidence regarding the 
merits of this issue.  With reasonable doubt resolved in 
favor of the veteran, service connection is warranted for his 
schizoaffective disorder.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for schizoaffective disorder is warranted.



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

